Title: From Henrietta de Neuville to John Quincy Adams, 21 March 1820
From: Neuville, Henrietta de
To: Adams, John Quincy


				
					
					Washington Le 21 Mars 1820
				
				L’Envoyé Extraordinaire & Ministre Plenipotentiare de Sa Majesté bièn Chretienne, & Madame De Neuville ont l’honneur d’inviter l’honorable Monsieur Adams et Madame Adams à assister au Service Solennel qui aura lieu dan l’Eglise de St Patrick le 24 de ce mois à 10 heures du matin pour le repos de L’amede S. A. R Monseigneur Le Duc de Berri Fils de France.
				
					
				
				
			